               Case 1:18-cv-12467-DPW Document 1 Filed 11/29/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


CHARLES RASO, TRUSTEE OF THE                            )
MASSACHUSETTS BRICKLAYERS                               )
AND MASONS HEALTH AND WELFARE,                          )
PENSION AND ANNUITY FUNDS,                              )
                                                        )
                                 Plaintiff,             )       C. A. No.
                                                        )
v.                                                      )
                                                        )
LUXUS MARBLE & GRANITE, LLC,                            )
                                                        )
                                 Defendant.             )

                                              COMPLAINT

          1.      This is an action under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq., as amended by the Multi-Employer Pension Plan

Amendments Act (“MPPAA”), 29 U.S.C. § 1381 et seq., brought on behalf of Massachusetts

Bricklayers and Masons Health and Welfare, Pension and Annuity Funds (“Funds”) for injunctive

relief.

          2.      This court has jurisdiction pursuant to 29 U.S.C. § 1132(e)(1) and venue lies in this

district pursuant to 29 U.S.C. § 1132(e)(2).

          3.      Plaintiff, Charles Raso, is the Trustee of the Funds and is a “fiduciary” within the

meaning of Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3). The Funds are “multi-employer

plans” within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A) and “employee

benefit plans” or “plans” within the meaning of Section 3(3) of ERISA, 29 U.S.C., § 1002(3). The

Funds have a principal office at and are administered from 645 Morrissey Boulevard, Boston, MA.

          4.      Defendant Luxus Marble & Granite, LLC (“Luxus”) is an employer with a place of

business in Cranston, RI.
             Case 1:18-cv-12467-DPW Document 1 Filed 11/29/18 Page 2 of 3



        5.      Defendant Luxus is an “employer” within the meaning of 29 U.S.C. § 1002(5) and

an employer in an industry affecting commerce within the meaning of 29 U.S.C. § 152(2), (6) and

(7).

        6.      Bricklayers and Allied Craftsmen Local Union No. 3 Massachusetts, Maine, New

Hampshire, Rhode Island (“BAC Local 3”) is a “labor organization” within the meaning of 29

U.S.C. §152(5).

        7.      At all material times, Defendant Luxus was obligated by the terms of one or more

collective bargaining agreements (“CBA”) between it and BAC Local 3 and by the terms of

Agreements and Declarations of Trust of each Fund to make contribution payments to the Funds

on behalf of certain employees.

        8.      Monthly contributions are submitted by contributing employers to the Funds with

required contributions reports which detail hours of service worked by employees covered by the

CBA.

        9.      Pursuant to the CBA and Trust agreements, Defendant Luxus is required to provide

the Fund with access to the pertinent payroll records and general ledgers, including, but not limited

to, all quarterly and yearly payroll tax returns, payroll listings, time reports, cash disbursement journals,

individual earnings records and checks, whenever such examination is deemed necessary by the

Trustees, or their authorized representatives.

        10.     Examination of such records are necessary for the proper administration of the Fund to

ensure that contributions are reported and paid in compliance with the CBA and Trust Agreements and

to ensure that benefits are properly paid to participants.

        11.     Plaintiff has requested documents from Defendant Luxus for the period of April

2015 through March 2018. See attached Exhibit A.



                                                     2
            Case 1:18-cv-12467-DPW Document 1 Filed 11/29/18 Page 3 of 3



       12.     Defendant Luxus has refused to comply with Plaintiff’s request for records.

       WHEREFORE, Plaintiff demands that judgment enter against Defendant Luxus in

accordance with Section 502 of ERISA, 29 U.S.C. § 1132(g)(2),

       1.      Ordering Defendant to produce documents in compliance with its agreements as
               stated in Exhibit A of this Complaint;

       2.      Ordering the Defendant to pay all costs and reasonable attorneys’ fees incurred by
               the Funds in connection with this action; and

       3.      Ordering such other and further relief as this court may deem just and proper.


Dated: November 29, 2018                                    Respectfully submitted,


                                                            Catherine M. Campbell, Esq.
                                                            BBO No. 549397
                                                            Feinberg, Campbell & Zack, PC
                                                            177 Milk Street, Suite 300
                                                            Boston, MA 02109
                                                            Tel.: (617) 338-1976
                                                            cmc@fczlaw.com


                                                            /s/ Catherine M. Campbell
                                                            Attorney for Plaintiff
                                                            Charles Raso, Trustee



                                CERTIFICATE OF SERVICE

        I, Catherine M. Campbell, hereby certify that I caused a copy of the foregoing to be sent
on this date by certified mail, return receipt requested, to the United States Secretaries of Labor
and Treasury.

Dated: November 29, 2018                                    Catherine M. Campbell
                                                            Catherine M. Campbell, Esq.




                                                3
